The court on considering the master’s report in this cause, ordered and decreed, “ that the three eldest sons’ estates, (devised to them by their father the testator,) should each be chargeable with one of the three eldest daughters’portions: That the remainder of the defendant Thomas’s real estates houid be sold by the master, giving week’s notice: That the lot on the bay devised to Thomas Fenwick, be sold, without any allowance being made to the purchaser of the lot, Jonathan Simpson, for the buildings, which were put up contrary to the express notification of the executor, who gave Mr. Simpson notice that Thomas had no right to dispose of the samc.†

 The testator had devised and bequeathed large estates real and personal to his sons, charging them with legacies to his daughters, which had not been raised. During the confusion of the war, and the occupation of the country by the enemy, Thomas and Edward, two of *115the sons, had possessed themselves of great part of the estates without consent of the executors, carried off part of the negroes, and sold part of the lands; Thomas sold this lot to Mr. Simpson.